Citation Nr: 0516068	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for duodenal 
ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO).  That rating decision 
denied the veteran's claim for an evaluation in excess of 20 
percent for his service connected duodenal ulcer.

In January 2004, the Board remanded the case for additional 
development.  Subsequently, a November 2004 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's duodenal ulcer disability has not produced 
manifestations of anemia or weight loss to cause definite 
impairment of health, nor has it caused recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, § 4.114, Code 7305 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2001 and January 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) issued in December 2002, and the supplemental 
statement of the case (SSOC) issued in November 2004, the 
veteran was provided with specific information as to why his 
claim for an increased evaluation was being denied, and of 
the evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's January 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA letter was sent in August 2001, prior to the 
December 2001 rating decision.  Additionally, after the 
second notice was provided in January 2004, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in November 2004.  

The veteran was provided with VA examinations in November 
2001 and April 2004, and VA treatment records have been 
obtained.  There is no indication that any additional 
outstanding records have not been obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection for duodenal ulcer was granted in April 
1955.  A 20 percent evaluation was granted from October 1954.  
That evaluation has been continued in subsequent rating 
actions, and the veteran contends that he is entitled to a 
higher evaluation.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The severity of 
disability is ascertained, for VA rating purposes, by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities,  38 C.F.R. Part 4.  

The veteran's service-connected duodenal ulcer disease is 
evaluated under Code 7305.  The current 20 percent evaluation 
contemplates a moderate disability, with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or with continuous moderate manifestations.  
A 40 percent evaluation would require that the evidence show 
that the veteran's ulcer disability is moderately severe, 
with impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  When 
residuals of a severe duodenal ulcer cause pain (which is 
only partially relieved by standard ulcer therapy), periodic 
vomiting, recurrent hematemesis or melena, as well as 
manifestations of anemia and weight loss which produce 
definite impairment of health, a 60 percent evaluation is 
warranted.  38 C.F.R. Part 4, § 4.114, Code 7305 (2004).

A VA examination in November 1993 noted the veteran's height 
as 66 inches and weight as 167 pounds.

Rectal bleeding was noted in October 1998.  Sigmoidoscopy 
showed internal hemorrhoids, sigmoid polyps, and 
diverticulosis.

A VA examination was conducted in November 2001.  The veteran 
reported that he used Gaviscon and Tagamet.  He denied 
diarrhea, constipation, heartburn, nausea, and vomiting.  He 
described burning in his stomach, worsened by greasy meals.  
On examination, the veteran was 67 inches tall and weighed 
203 pounds.  Upper gastrointestinal series showed possible 
early achalasia; mild distal esophagus narrowing; mild 
gastroesophageal reflux; possible gastric body filling defect 
which may relate to a polyp; increased fold thickening and 
mucosal irregularity in the duodenal bulb and descending 
duodenum.  The diagnosis was duodenal ulcer with no residual; 
gastroesophageal reflux disease.

Upper endoscopy conducted in September 2002 showed normal 
duodenum, with no evidence of ulcers.

A VA examination was conducted in April 2004.  The veteran 
was 67 inches tall and weighed 197 pounds.  His body mass 
index of 31.23 was noted to be "just in the obese range."  
The veteran reported persistent ongoing epigastric 
discomfort, but denied diarrhea, constipation, change in 
bowel habits, melena, and bright red blood per rectum.  
Hemoglobin was 13.9, which was described as slightly 
decreased.  Hematocrit was 41.5, which was described as 
normal.  The diagnoses included long-standing gastritis and 
gastroesophageal reflux disease with history of a definitive 
ulcer or bleeding ulcer, and continued symptomatology of 
epigastric left upper quadrant pain.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 20 percent for 
duodenal ulcer.  The competent evidence of record establishes 
that residuals of the veteran's duodenal ulcer are at most 
moderate.  In fact, the recent VA examinations have not found 
objective evidence of duodenal ulcer, but rather 
gastroesophageal reflux disease and gastritis.  The veteran's 
weight is in the obese range.  Additionally, though 
hemoglobin is slightly decreased, hematocrit was normal and 
no anemia was attributed to his ulcer pathology.  While the 
record reflects complaints of epigastric pain, this has not 
been associated with the service connected duodenal ulcer.  
Clearly, the record does not reflect that the veteran 
suffered recurrent incapacitating episodes of duodenal ulcer 
disease which lasted an average of ten days or more at least 
four or more times a year.  Thus, absent evidence of anemia 
and weight loss attributable to ulcer disease, or such 
incapacitating episodes, a 40 percent evaluation is not 
warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2004).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for duodenal ulcer.  38 C.F.R. Part 4, § 
4.114, Code 7305 (2004).  Since the weight of the evidence 
for and against the 




claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 C.F.R. § 3.102 (2004).



ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


